Title: To George Washington from George William and Sarah Cary Fairfax, 2 July 1785
From: William, George,Fairfax, Sarah Cary
To: Washington, George



My Dear Sir
Writhlington near Bath 2d July 1785.

Tho’ I did myself the honor of filling more than one sheet of Paper in answer to your Excellencys last favor, very recently, by the hands of Doctor Baynham, Yet as my very worthy friend Doctor Ruston came from London to Bath, and from thence hither, on purpose to desire to be introduced to some of our friends in Virginia where He and his family are unknown; I trust you will excuse the liberty I take of assuring you, that he is not only a good American by birth, but also in sentiments, his Lady and Father in law, Mr Fisher, very worthy Gents: highly esteemed by all that know them, in short I believe them to be such a family, as will be an acquisition to any Country, or neighbourhood. And Mrs Fx and self will be much obliged to You and Mrs Washington to mention their worth to your acquaintance, that they may meet with the reception they so well merit. We are my Dear Sir and Madame, with every sentiment of Affectionate regard your faithful friends &c. &c.

G. Wm and S. Fairfax

